J-A20029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: G.W.C., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: T.F.C.                       :
                                        :
                                        :
                                        :   No. 125 WDA 2016


            Appeal from the Order Entered December 18, 2015
             in the Court of Common Pleas of Bedford County
                  Orphans’ Court at No: 23 Adoption 2012


BEFORE: BOWES, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 11, 2016

      T.F.C. (“Father”) appeals from the December 18, 2015 order that

involuntarily terminated his parental rights to his son, G.W.C., born in July of

2009 (“Child”). Upon careful review, we affirm.

      We summarize the procedural posture of this case as follows.           On

October 15, 2012, the Bedford County Children and Youth Services (“CYS”)

filed a petition for the involuntary termination of Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).      By order dated

May 23, 2014, following a protracted evidentiary hearing, the orphans’ court

denied the petition.   On appeals filed by CYS and the Guardian ad litem

(“GAL”), this Court reversed the order, in part, and remanded the case to
J-A20029-16


the trial court.1 See In re G.C., ___ A.3d ____, 2015 Pa. Super. Unpub.

LEXIS 1169 (filed April 29, 2015). Specifically, this Court concluded that the

trial court abused its discretion in failing to terminate Father’s parental rights

pursuant to Section 2511(a)(2).2           We remanded the matter “for the trial

court’s application of the appropriate standard in its section 2511(b) bond

analysis.”    Id.    We stated that, “On remand, the trial court may take

additional evidence, if necessary, to comply with this directive.” Id.

        Following that disposition, on September 24, 2015, the trial court held

oral argument with respect to Father’s request for a new bonding study and

the petition for adoption filed by Child’s foster parents, both of which the

____________________________________________


1
  In addition, the May 23, 2014 order involuntarily terminated the parental
rights of C.C. (“Mother”), which this Court affirmed. See In re G.C., ___
A.3d ___, 2015 Pa. Super. Unpub. LEXIS 1169 (filed April 29, 2015).
2
    Section 2511(a)(2) provides as follows:

        (a) General Rule.—The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the following
        grounds:
                                     ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                           ...

23 Pa.C.S.A. § 2511(a)(2).



                                           -2-
J-A20029-16


court denied. See N.T., 9/24/15, at 15, 18-22. By order dated December

18, 2015, without taking additional evidence, the trial court involuntarily

terminated Father’s parental rights.   Father timely filed a notice of appeal

and a concise statement of errors complained of on appeal pursuant to

Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i) and (b).

      On appeal, Father presents the following issues for our review:

      [1.] Whether or not the [t]rial [c]ourt erred or abused its
      discretion when it determined that CYS established a legal basis
      for terminating the parental rights of the natural father when
      there was no evidence presented to the [t]rial [c]ourt that
      sufficiently demonstrated that the Father could not parent the
      Child[?]

      [2.] Whether the [t]rial [c]ourt properly considered the impact
      of the termination of [F]ather’s rights in accordance with
      [Section] 2511(b) on [C]hild’s emotional well-being, especially in
      light of the [t]rial [c]ourt’s acknowledgment that the bond
      between [F]ather and [C]hild was not “negative and unhealthy”
      and that the [t]rial [c]ourt could not “say that the child will not
      be damaged by terminating the relationship” with [F]ather?

      [3.] Whether or not the [t]rial [c]ourt erred or abused its
      discretion when it declined to order another bonding study
      because the failure to do so did not provide the [t]rial [c]ourt
      with an updated perspective on the impact of [F]ather’s
      extensive use of his visitation rights on the bond between
      [F]ather and [C]hild and the impact of terminating that bond on
      [C]hild?

Father’s brief at 5.

      We consider Father’s issues mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported

                                     -3-
J-A20029-16


      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).




                                      -4-
J-A20029-16


     In this case, based on our disposition in In re G.C., supra, we review

the involuntary termination decree with respect to Section 2511(b) only,

which provides:

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

     This Court has explained as follows.

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910
     (Pa. Super. 2008) (trial court’s decision to terminate parents’
     parental rights was affirmed where court balanced strong
     emotional bond against parents’ inability to serve needs of
     child). Rather, the orphans’ court must examine the status of
     the bond to determine whether its termination “would destroy an
     existing, necessary and beneficial relationship.” In re Adoption
     of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).           As we
     explained in In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and
         should also consider the intangibles, such as the love,
         comfort, security, and stability the child might have with
         the foster parent. Additionally, this Court stated that the
         trial court should consider the importance of continuity of

                                    -5-
J-A20029-16


            relationships and whether any existing parent-child bond
            can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     In addition, in considering the affection a child may have for his or her

natural parents, we have explained as follows.

        [C]oncluding a child has a beneficial bond with a parent
        simply because the child harbors affection for the parent is
        not only dangerous, it is logically unsound. If a child’s
        feelings were the dispositive factor in the bonding analysis,
        the analysis would be reduced to an exercise in semantics
        as it is the rare child who, after being subject to neglect
        and abuse, is able to sift through the emotional wreckage
        and completely disavow a parent. . . . Nor are we of the
        opinion that the biological connection between [the parent]
        and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a
        parent, to establish a de facto beneficial bond exists. The
        psychological aspect of parenthood is more important in
        terms of the development of the child and its mental and
        emotional health than the coincidence of biological or
        natural parenthood.

In re K.K.R.-S., 958 A.2d at 535 (internal citations and quotation marks

omitted).

     Moreover, our Supreme Court confirmed that, “the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition.” In re T.S.M., supra. The Court further

stated that, “[c]ommon sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.” Id. at 268. Moreover,

the Court directed that, in weighing the bond considerations pursuant to


                                     -6-
J-A20029-16


Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind.” Id. at 269. The T.S.M. Court observed that, “[c]hildren are young

for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often,

is catastrophically maladjusted children.” Id.

      Instantly, in our prior disposition, we explained that the trial court

denied the involuntary termination of Father’s parental rights based, in part,

on a “positive bond existing between Father and [Child][,]” inter alia. See

In re G.C., ___ A.3d at ____.       However, we observed the trial court’s

findings with respect to Dennis Kashurba, a psychologist who performed a

psychological bonding study in September 17, 2012, with an addendum in

March 19, 2013, and whom the court qualified as an expert in child

behavior, as follows.

      [Mr. Kashurba] found that [Child] does have an emotional bond
      with his biological parents[,] but his bond . . . is at least as
      strong with the foster parents and probably a stronger bond as
      he has resided with the foster parents for approximately one-half
      of his life.  Further, greater stability exists with the foster
      parents. The addendum report of March 19, 2013[,] was based
      on reports by the [CYS] case supervisor. A review of these
      documents indicated a behavioral regression on [Child’s] part
      ....

In re G.C., ___ A.3d at ____. As such, pursuant to In re T.S.M., supra,

we concluded in our prior disposition as follows.

      [The trial court] failed to consider and weigh the positive bond it
      found between Child and the foster parents, and the stability and
      care provided by the foster parents. The trial court’s reliance


                                     -7-
J-A20029-16


      upon Father’s bond with Child, alone, failed to meet the
      requirements of section 2511(b).

In re G.C., ___ A.3d at ____.

      Turning to Father’s first issue on appeal, he asserts that he is able to

care for Child, and that he has a positive bond with Child. The crux of his

argument is that his conduct does not warrant termination pursuant to

Section 2511(a)(2). Based on our prior disposition, wherein we concluded

that the trial court abused its discretion in failing to involuntarily terminate

his parental rights under Section 2511(a)(2), we do not address Father’s

first issue. See In re G.C., supra.

      In his second issue, Father argues that the trial court abused its

discretion in terminating his parental rights pursuant to Section 2511(b).

Father implies that the court failed to consider that a positive bond exists

between him and Child, and the impact on Child of terminating that bond.

We disagree.

      The   testimonial    evidence    overwhelmingly     demonstrates     that

terminating Father’s parental rights will serve the developmental, physical

and emotional needs and welfare of Child pursuant to Section 2511(b).

Indeed, the record supports the trial court’s findings with respect to the

testimony of Mr. Kashurba, supra. In fact, he testified that Child’s “primary

parent/child bond appears to be . . . with the foster parents.” N.T., 8/7/13,

at 105. Mr. Kashurba went on to testify, “that separating the relationship

between [Child] and the foster family with whom he’s resided for more than

                                      -8-
J-A20029-16


half of his life and where he’s received stability would be much more

detrimental to him than severing the bond with the biological parents.” Id.

at 107. He further explained on cross-examination by the GAL:

      There’s going to be a severing of a bond regardless of the
      outcome of the [c]ourt. It’s [sic] been my opinion that the
      primary emotional bond between child and parents is with the
      foster parents who at the time of my evaluation were interested
      in adopting him. And I noted on page three of my opinion, the
      on-going uncertainty regarding [his] permanency appears to
      place him at-risk of serious mental injury in the form of chronic
      agitation[.]     [The] continuation of [Child’s] uncertainty[]
      [regarding permanency] increases the likelihood that it will
      seriously interfere with his ability to accomplish age appropriate
      developmental and social tasks and increase the potential for the
      development of . . . anxiety and/or depression.

Id. at 120. Significantly, Mr. Kashurba testified that, “I do not believe that

severing the bond between the child and his biological parents would have

an adverse effect on the child. On the contrary, I believe the more speedily

that that could have been accomplished, the better off [Child] would have

been.” Id. at 94.

      In addition, Peggy Nadenichek, a licensed clinical psychologist,

performed a bonding assessment in this case on May 29, 2013.               Her

testimony was consistent with that of Mr. Kashurba. On cross-examination

by the GAL, she testified as follows.

      Q. [D]o you think it’s a healthy bond between Child [and his
      biological parents]?

      A. It’s not a strong bond. . . . There’s a bond there. It’s not a
      strong bond as the bond is with the foster parents. . . .




                                        -9-
J-A20029-16


N.T., 10/8/13, at 78. Further, she testified that, “the longer that [Child] . . .

doesn’t know who his parents are and what’s going on, that’s going to be

damaging for him.” Id. at 77.

      The opinions of Mr. Kashurba and Ms. Nadenichek are supported by

the testimony of Kay Fair, the clinical supervisor and outpatient therapist at

the Alternative Community Resource Program, who became Child’s therapist

in January of 2013, up through and including the time of the termination

hearing. Ms. Fair testified that she was treating Child for “problems that he

has related to visitation with his biological parents.” N.T., 5/15/13, at 7. On

the third day of the termination hearing, August 7, 2013, she testified with

respect to her treatment of Child since the second day of the termination

hearing, May 15, 2013. She testified that her appointments with Child occur

on the same day that he visits with his biological parents. N.T., 8/7/13, at

26.

      Ms. Fair testified that, since the last hearing in May of 2013, Child has

become “more angry. He’s indicated on several occasions that he’s wanted

the therapy sessions to be done and the visit to be over so he can go home

to his real parents.” Id. at 27. Moreover, Ms. Fair testified that Child refers

to his foster parents as his real parents, and that he is suffering due to his

lack of permanency, as follows.

      Q. [C]an you bring us up to date as to the therapy that you are
      providing to him . . . ?




                                     - 10 -
J-A20029-16


        A. Since the May hearing, I’ve been seeing him pretty much
        each week whenever he’s had visitation scheduled with his
        parents. . . .[3] During the course of that therapy, [Child] has
        increased his anger level. He has indicated almost on every
        appointment that he’s come in that he’s wanted to return home
        and would ask where home is. . . . He has utilized play therapy
        and has taken objects like the playhouse down and has [taken]
        out . . . all [of] the furniture, all of the people out of the house,
        turned it upside down and has said, “I guess I’ll just have to live
        by myself. I’ll have to live alone.”

        He has begged me to call his foster father and his foster mother
        for them to come and pick him up and take him home. One time
        . . . when he asked me to do that, I said I didn’t have his foster
        parents[’] phone number[,] and he said that maybe Lindsay, the
        person who brought him to the visit[,] had the number[.]
        [Child] ask[ed] that I go out to the waiting room with him and
        we walked out to the waiting room. . . . [Lindsay] wasn’t in the
        waiting room and [Child] fell to the floor, put his hands on his
        head and buried his face on the floor and just cried.

        When he got up he tried to run out of the waiting room and said
        he wanted to go to his real mom and dad, [foster mother] and
        [foster father]. . . .

Id. at 24-26; see also id. at 41 (Ms. Fair testified that Child “has repeatedly

called his real family the foster family whenever I’ve met with him”).

        Ms. Fair testified that, “the prolonged confusion for [Child] about

where is [his] permanent home is very confusing to him and detrimental to

him.”     Id. at 28.       Indeed, she testified that Child is diagnosed with

generalized anxiety disorder due to “his anxiety about leaving his home that

he feels safe in with the foster parents.” Id. at 33. As such, Ms. Fair agreed

____________________________________________


3
  The record reveals that, since January of 2013, Child has been visiting with
his biological parents once per week. N.T., 10/8/13, at 29.



                                          - 11 -
J-A20029-16


on cross-examination that granting Child a permanent home would help his

anxiety and anger issues.    Id. at 35.      However, she testified that, in her

opinion, Child’s permanent home should not be with his biological parents.

Ms. Fair explained that, “I don’t believe that it would emotionally have

[Child] feel safe and secure if he were placed back with his biological parents

since he has identified his foster parents as those who do provide him safety

and security.” Id. at 36-37. Ms. Fair described Child’s anxiety with respect

to visits with his biological parents as follows on cross-examination by

Father’s counsel:

      Q. And he never expressed to you . . . that he is afraid or less
      secure with [Father] or [Mother] for that matter, has he?

      A. Yes, he has expressed anxiety. There’s a lock on my door.
      He had locked that door on different occasions and said he did
      not want to go for a visit [with his biological parents]. He’s done
      that on July 18, he’s done that . . . on May 23, he’s done that on
      April 25, he’s repeatedly closed the door and not wanted to go
      on April 4. He’s tried to hold the door shut so that the worker
      couldn’t open the door to take him for the visit. And [Child]
      voiced on April 4 not feeling safe either with the biological
      mother or father and only feeling safe at [the foster parents’]
      house.

Id. at 43.

      In addition, Bobbi Howsare, Child’s CYS caseworker since 2010,

testified that Child will not be harmed by terminating Father’s and Mother’s

parental rights. She testified as follows.

      [Child] foresees his home and his security, his bond, his
      placement with his foster parents, as his home. It seems to
      [Child] that he has people that he visits and he does know that
      their mom and dad but he doesn’t refer to them as mom and

                                     - 12 -
J-A20029-16


      dad anymore. He’s stressed by coming to see them. I see more
      and more stress in him[,] and I feel that he would be more
      secure with a consistency of just having his family . . . rather
      than not knowing where he’s going to be or what he’s doing.

N.T., 5/31/13, at 159.       Similarly, Natasha Crissey, the family support

specialist from the Alternative Community Resource Program, has been

involved with this family since 2011, and she supervises Child’s visits with

his biological parents.   Ms. Crissey described Child’s bond with Father like

that with an uncle, rather than like that with a parent. N.T., 10/8/13, at 36.

      The foregoing testimonial evidence overwhelmingly demonstrates that

Child’s lack of permanency is having a detrimental effect on his emotional

well-being. Child is currently seven years old. He has resided with his foster

parents since August of 2012, when he was three years old, and they desire

to adopt him. Based on the record evidence, which we have considered in

light of our well-established case law, we conclude that Child’s permanency

is long overdue. As such, we discern no abuse of discretion by the trial court

in terminating Father’s parental rights pursuant to Section 2511(b). Father’s

second issue fails.   See In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (stating that, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment”).




                                      - 13 -
J-A20029-16


      It follows that we reject Father’s third and final issue, wherein he

argues that the court abused its discretion in not ordering another bonding

study between him and Child.           Following our prior disposition, Father

requested an updated bonding study, and the trial court held an oral

argument on the request on September 24, 2015. See N.T., 9/24/15, at 8.

Counsel for CYS responded on the record in open court that our prior

disposition did not require the trial court to take additional evidence, and

that additional evidence would only be necessary if the bonding evaluations

were incomplete.    Id. at 12.     Further, counsel for CYS argued that the

purpose for this Court’s remand was for the trial court to consider “the other

factors . . . presented [by] the testimony” in addition to the undisputed

“positive bond” between Child and Father. Id. at 14. In essence, counsel

for CYS argued that the bonding evaluations presented during the

termination hearing were sufficient for the trial court to perform a proper

Section 2511(b) analysis.    Id. at 12.         The trial court agreed and denied

Father’s request on the record in open court. Id. at 15, 18.

      Upon careful review, we discern no abuse of discretion by the trial

court in rejecting Father’s request for an updated bonding evaluation.

Indeed,   the   testimony   of   Mr.   Kashurba       and   Ms.   Nadenichek,   the

psychologists who performed separate bonding assessments, was sufficient

for the trial court to comply with this Court’s directive “to consider and weigh

the positive bond it found between the Child and the foster parents, and the


                                       - 14 -
J-A20029-16


stability and care provided by the foster parents.” In re G.C., ____ A.3d at

____. Moreover, in In re K.K.R.-S., supra, this Court held that the trial

court is not required by statute or precedent to order a formal bonding

evaluation be performed by an expert. Id. at 533. As such, we conclude

that the testimony of Child’s counselor, Ms. Fair, and his CYS caseworker,

Ms. Howsare, was sufficient for the trial court to properly consider and weigh

the bond between Child and his foster parents.      Father’s third issue fails.

Accordingly, we affirm the order involuntarily terminating Father’s parental

rights.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2016




                                    - 15 -